Per Curiam.

In cases arising under the act authorizing these proceedings, it has been the settled rule of the Court to require the affidavits to be first laid before the commissioners ; as they are bound, in case objections are made td their report, to review it. They ought, therefore, to have the affidavits, that they may judge whether there is any reason for altering or amending their report. This Court; sitting in review over the decision of these commissioners; ought not to take into consideration facts which were not before the commissioners before they made their final report. The affidavits cannot be received.